Chalmees, J.,
delivered the opinion of the court.
There is no force in the objection that there had been no assessment of taxes by the board of mayor and aldermen. The charter authorizes the city authorities to take for the valuation of property within the corporate limits the assessment roll of the county. It was only necessary, therefore, that the board should fix the rate of taxation for city purposes, which was done. This authorized the city marshal to proceed with his collections, using the county assessment roll of all property within the corporate limits.
There is no force in the objection that the marshal had executed a defective bond. If the tax-payer could refuse to pay *588taxes on this account under any circumstances, it is shown here that the defect in the bond had been cured by the parties interested before the filing of this bill.
The supplemental and amendatory act of the legislature of April 9, 1873, had the effect of changing the time of making sale of property delinquent for taxes from first Monday in August to first Monday in May. There is, therefore, no force in the objection that the sale was about to be made on an improper day.
A portion of the complainant’s real estate, which was about to be sold, had, by an amendment to the charter curtailing the limits of the town, been placed outside the corporate limits. It was within the city boundaries when the taxes became due and payable, but was outside them before the day for selling delinquent property arrived. The taxes are by law made a lien on delinquent realty, but no provision was made by the act curtailing the city limits for the' future sale of any portion of the excised property for the taxes already due. Can the city marshal sell under these circumstances ? It was held, or rather assumed without argument, in Devor v. M’Clintock, 9 Watts & Serg. 80, that where, in the formation of a new county, a tract of land was included within its limits which was already delinquent 'for taxes in the county from which it was taken, the tax collector of the old county could sell it at the court-house door of the old county, though it was situate on the day of sale within the limits of the new one. This is the only authority bearing on the point that we have been able to find, and it is a statement rather than an adjudication. It is not satisfactory to our minds. The authority of a local tax collector is limited to the territory of his district. The power to sell property for taxes is strioti juris, and must be clearly given before it can be exercised. The excision of territory from the district of a tax collector must terminate his power to sell it, unless otherwise provided by law. There is something so incongruous in the idea of an officer of one county selling for taxes real estate situate in another, or of a city tax collector selling property in the country, that nothing short of an express statute would seem to warrant it.
If the State of Mississippi should cede a portion of her terri*589tory to the State of Alabama, no one would contend that a Mississippi tax collector could thereafter make sale of any portion of the territory so ceded. The comparison, if not entirely parallel, is analogous. Apart from the fact that the States are, as to each other, separate governments, the principal difference would seem to be, that, where the territory is transferred from the city to the country, or from one county to another, the legislature making the change may adopt such regulations as it chooses; whereas, when the cession of territory is from one State to another, the regulations as to unpaid taxes must be jointly agreed on by both States. But in the case at bar, the legislature failed to make any provision on the subject. The power of the city authorities to make sale of land cut off from its limits is, therefore, lost.
This does not release.Deason from the debt due by him, but his property remaining within the corporate limits is bound, and may be sold for the entire tax due. Code 1871, § 1665.
Decree reversed; injunction perpetuated as to the property outside the city, and dissolved as to the rest.'